Case 1:18-cv-01761-MSK-NYW Document 112-6 Filed 11/24/19 USDC Colorado Page 1 of 1

    

Tiffany Grays Home: (303)641-1277 Work: (720)904-3740 Cell: (303)641-1277

     

 

c : Type i |Hide System Notes Beeiscs |
o3/17/18 12:30P Lead Inactivity 15min Inactivity Warning For: Dealer.com sent to 7206839733 @txt.att.net a
| Warning Sent | | |
o3/17/18 i2:14P Interne tLead Lead ID: 3528 5a7s0a0e097574b ve 189af4o0abb (Dealer.com)

Lead Sender: Dealer.com service =E Pricer - Dealer.Com Website
Lead Date: 2018-03-17T 18:13: 10-00:00
Interested in 2015 Mitsubishi Outlander SUV SE
Stock # 181145AL

Vin: JASADSAI3SF7013522
Transmission: CYT

Exterior Color: Labrador Black Pearl
Interior Color: Black

Odometer: 50,536

Price: 12990

Options:

*=BLUETOOTH**

*=1POD/USB ADAPTER**

=ypys=

PUSH START ENGINE**

3rd row seats: split-bench

4-Wheel Disc Brakes

6 Speakers

6.466 Axle Ratio

ABS brakes

AM/FM radio

Air Conditioning

Alloy wheels

Auto High-beam Headlights

Automatic temperature control

Black Roof Rails

Brake assist

Bumpers: body-color

CD player

Driver door bin

 

 

 

 
